{¶ 1} The judgment of the court of appeals is affirmed on the authority of State ex rel. Cordell v. Pallet Cos., Inc., 149 Ohio St.3d 483, 2016-Ohio-8446, 75 N.E.3d 1230.
Badnell & Dick Co., L.P.A., and Kelly L. Badnell, for appellee.
Lee M. Smith & Associates Co., L.P.A., and Elizabeth P. Weeden, for appellant Spherion of Mid-Ohio, Inc.
Michael DeWine, Attorney General, and Kevin J. Reis, Assistant Attorney General, for appellant Industrial Commission.
O’Connor, C.J., and French, O’Neill, Fischer, and DeWine, JJ., concur.
O’Donnell and Kennedy, JJ., dissent and would schedule oral argument and-issue a ruling on the merits following oral argument.